828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christopher BRYANT, Plaintiff-Appellant,v.Chief KILPATRICK, James Reed, Defendant-Appellee.
No. 87-6073
United States Court of Appeals, Fourth Circuit.
Submitted June 26, 1987.Decided August 18, 1987.

Christopher Bryant, appellant pro se.
Richard Temple Rice, Womble, Carlyle, Sandridge & Rice, Jean P. Werner, for appellees.
Before WIDENER, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Christopher Bryant, a North Carolina inmate, brought this 42 U.S.C. Sec. 1983 action alleging that the defendant police officers assaulted him and used excessive force during his arrest.  The action was referred to the magistrate for trial pursuant to 28 U.S.C. Sec. 636(c).  After hearing all the evidence, the jury rendered a verdict for the defendants.


2
On appeal, Bryant makes the following contentions:


3
(1)  his attorney failed to call three additional witnesses who were familiar with his physical condition when he was released from jail;


4
(2)  the police changed their story under oath three different times;


5
(3)  Officer Reid was terminated for not being truthful five months after this action was filed;


6
(4)  an improper number of persons from Wayne County, the county where the incident took place, served as jurors at his trial;


7
(5)  the district court erroneously refused to allow testimony that the Fremont Police Department had harassed him and his family on several occasions prior to the beating; and


8
(6)  the defense attorney appeared to ask for sympathy during closing arguments.


9
We have reviewed these contentions and find no basis for disturbing the verdict against Bryant.  Accordingly, we affirm the judgment below.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


10
AFFIRMED.